DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Thomas W. Edman (Reg. 51643) per email communication on 09/17/202111/21/16 following a telephone interview on 09/15/2021.
The application has been amended as follows:

Claim Amendments:

1.  (Currently amended)  A method comprising:
receiving, by a first network device in a network, a data reporting message from a data reporting device, wherein the data reporting message includes a vendor-specific format for a particular data reporting device, and wherein the first network device is configured to provide a data collection micro-service for the vendor-specific format;
adding to the data reporting message, by the first network device, routing data of a destination for the data reporting message, wherein the adding creates an encapsulated data reporting message;

transforming, by the second network device, the encapsulated data reporting message into a second format that includes a unified message format, wherein the transforming creates a unified data reporting message; [[and]]
forwarding, by the second network device, the unified data reporting message toward the destination based on the routing data;
storing, by the second network device, a new mapping file for a new data reporting device that has been added to the network, wherein the new data reporting device generates a new type of data reporting message including a third format for the new data reporting device;
instantiating, by the first network device, a micro-service to receive the new type of data reporting message; and
receiving, by the first network device, another data reporting message from the new data reporting device, the other data reporting message including the third format for the new data reporting device.

	2. (Original) The method of claim 1, wherein the unified data reporting message supports real-time network management.

	3. (Original) The method of claim 1, wherein the first network device is communicatively coupled to the data reporting device to minimize signal latency between the first network device and the data reporting device. 

	4. (Original) The method of claim 1, further comprising:
receiving, by a third network device in the network, another data reporting message from another data reporting device, the other data reporting message including a third format for another particular data reporting device;
adding to the other data reporting message, by the third network device, routing data based on the type of data in the other data reporting message, wherein the adding creates another encapsulated data reporting message;

transforming, by the second network device, the other encapsulated data reporting message into the second format that includes the unified message format, wherein the transforming creates another unified data reporting message.

	5. (Original) The method of claim 1, wherein the transforming further comprises:
storing a unified device data model and a mapping file for the data reporting device, wherein the unified device data model includes a format for data in the data reporting message, and wherein the mapping file includes instructions to map the data in the data reporting message to the unified message format; and
applying the mapping file to the data reporting message.

	6. (Original) The method of claim 1, wherein forwarding the unified data reporting message further comprises:
publishing the unified data reporting message to a messaging bus for the network.

	7. (Canceled) 

	8. (Currently amended) The method of claim [[7]] 1, further comprising:
adding to the other data reporting message, by the first network device, routing data for the other data reporting message, wherein the adding creates another encapsulated data reporting message; and
forwarding, by the first network device, the other encapsulated data reporting message to the second network device.
	
	9. (Original) The method of claim 1, wherein the second network device is located in a central processing layer that includes a collection of second network devices located in different geographic regions.

	10. (Currently amended) A system comprising:
and being configured to:
receive a data reporting message from a data reporting device, wherein the data reporting message includes a vendor-specific format for a particular data reporting device, and wherein the first network device is configured to provide a data collection micro-service for the vendor-specific format,
add routing data to the data reporting message, wherein the routing data includes a destination for the data reporting message, and wherein the adding creates an encapsulated data reporting message, and
forward the encapsulated data reporting message to a second network device; and
	the second network device, the second network device comprising a second communication interface and being configured to:
transform the encapsulated data reporting message into a second format that includes a unified message format, wherein the transforming creates a unified data reporting message, [[and]]
forward the unified data reporting message toward the destination based on the routing data, and
store a new mapping file for a new data reporting device that has been added to the network, wherein the new data reporting device generates a new type of data reporting message including a third format for the new data reporting device,
wherein the first network device is further configured to:
instantiate a micro-service to receive the new type of data reporting message, and
receive another data reporting message from the new data reporting device, the other data reporting message including the third format for the new data reporting device.

	11. (Original) The system of claim 10, wherein the first network device is configured to receive data from a type of data reporting device corresponding to the particular data reporting device. 

	12. (Currently amended) The system of claim 10, further comprising:
being 

add to the other data reporting message different routing data, wherein the adding creates another encapsulated data reporting message, and
forward the other encapsulated data reporting message to the second network device.

	13. (Currently amended) The system of claim 12, wherein the second network device is further configured to:
	transform the other encapsulated data reporting message into the second format that includes the unified message format, wherein the transforming creates another unified data reporting message.

	14. (Currently amended) The system of claim 10, wherein the second network device is further configured to:

apply the new mapping file to the data reporting message.

	15.  (Previously presented)  The system of claim 10, wherein, when sending the unified data reporting message, the second processor is further configured to:
	publish the unified data reporting message to a messaging bus for the network.

	16.  (Original)  The system of claim 10, wherein the second network device is located in a central processing layer that includes a collection of second network devices located in different geographic regions.

	17.  (Currently amended)  A non-transitory computer-readable storage medium storing instructions executable by a processor of a first network element, which when executed cause the first network element to:
receive a data reporting message from a data reporting device, wherein the data reporting message includes a vendor-specific format for a particular data reporting device, and wherein the first network device is configured to provide a data collection micro-service for the vendor-specific format;
add routing data to the data reporting message, wherein the routing data includes a destination for the data reporting message, and wherein the adding creates an encapsulated data reporting message; [[and]]
forward the encapsulated data reporting message to a second network device, wherein the second network device transforms the encapsulated data reporting message into a second format, based on a unified device data model, that creates a unified data reporting message and forwards the unified data reporting message toward the destination based on the routing data;
store a new mapping file for a new data reporting device that has been added to the network, wherein the new data reporting device generates a new type of data reporting message including a third format for the new data reporting device;
instantiate a micro-service to receive the new type of data reporting message; and
receive another data reporting message from the new data reporting device, the other data reporting message including the third format for the new data reporting device.

18. (Currently amended) The non-transitory computer-readable storage medium of claim 17, wherein the unified data reporting message supports real-time monitoring.

19. (Previously presented) The non-transitory computer-readable storage medium of claim 17, wherein the first network element comprises a virtual network function configured to receive messages from a type of data reporting device corresponding to a particular data reporting device.



Reasons for Allowance
Claims 1-6 and 8-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention discloses a first network device receiving a data message with a vendor specific format from a data reporting device, adding routing data for a destination to the data message for encapsulation, forwarding the encapsulated data message to a second network device that transforms the encapsulated data message into a second format that includes a unified message format, forwards the unified data message toward the destination and stores a new mapping file for a new data reporting device generating a new type of data message including a third format. The first network device instantiates a service to receive the new type of data message and receives another data message from a newly data reporting device.
The claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method comprising:
receiving, by a first network device in a network, a data reporting message from a data reporting device, wherein the data reporting message includes a vendor-specific format for a particular data reporting device, and wherein the first network device is configured to provide a data collection micro-service for the vendor-specific format;

forwarding, by the first network device, the encapsulated data reporting message to a second network device;
transforming, by the second network device, the encapsulated data reporting message into a second format that includes a unified message format, wherein the transforming creates a unified data reporting message;
forwarding, by the second network device, the unified data reporting message toward the destination based on the routing data;
storing, by the second network device, a new mapping file for a new data reporting device that has been added to the network, wherein the new data reporting device generates a new type of data reporting message including a third format for the new data reporting device;
instantiating, by the first network device, a micro-service to receive the new type of data reporting message; and
receiving, by the first network device, another data reporting message from the new data reporting device, the other data reporting message including the third format for the new data reporting device.

Regarding claims 10 and 17, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-6, 8-9, 11-16 and 18-20, these claims depend from one of claims 1, 10 and 17, and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411